Application by petitioner-appellant for an order extending the time to file and serve brief herein from May 19, 1959 to May 21, 1959 and to place the appeal on the calendar for the current June Term of this court. Application for an order extending the time to serve and file brief granted, without costs. Application to place the cause on the calendar for the current term denied and the matter is passed until the September 1959 Term of this court. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.